DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Response to Arguments

Applicant’s arguments, filed 6/14/2022, with respect to the rejection of claims 27-52 under 35 USC 102(a)(1) and 35 USC 103 (based on previously cited references)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US 2017/0063503).
In paragraph 70, Liu teaches a wireless that measures signals and report measurement report it during the same time period.  
[0070] An alternative is to perform a similar procedure in a proactive or prepared way. For example, the system impact or performance may be predicted on a smaller scale of resources before the transition. Such a procedure may be done in parallel with the network's normal operations, and thus the normal operations may not be affected. These normal operations may include normal data transmissions, normal control or system information transmissions, normal RRM/RLM/CSI measurements and feedback, etc. Resources more suitable for the adjustment processes or probing periods may be defined and/or allocated. The eNBs may configure probing resources, and may signal the configured probing resources to selected UEs. A selected UE may be configured to measure on the probing resources (for signals and/or interferences) during the same time period, and may report CQI/RRM/RLM measurement reports. The network may iterate until it finds a suitable transition and a suitable configuration after the transition, based on varying the transmissions on the probing resources and the feedback reports. Finally, the network performs the transitions. The final transitions are expected to be less interruptive and shorter in time since the decided final configurations have been tested to have the desired performance and/or to correspond to a steady state. Such a procedure may significantly reduce the impact on the network and the time spent on adjustment or probing processes.



The examiner acknowledges applicant request to hold double patenting rejections in abeyance. The examiner will still cite the double patenting rejection in every office action until the claims of the present application have been deem allowable.   

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-31, 33-38, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,750,395. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention deals with measuring signals and transmit a list (at least one identifier of AP ) that is to perform a nulling operation (see table below) .

Current application 16/926479
27. (New) A station for wireless communication, comprising: a transceiver; and a processing system coupled to the transceiver and configured to: measure signals from a plurality of access points (APs) via the transceiver, wherein the plurality of APs are configured to coordinate beamforming transmissions ; and transmit via the transceiver an identifier of at least one AP of the plurality of APs that is to perform a nulling operation for the station.  


28. (New) The station of claim 27, wherein, to measure the signals, the processing system is further configured to measure at least one of: a received signal strength indication (RSSI), a signal-to-interference-and-noise ratio (SINR), or a combination thereof (see claims 2 or claim 3).
  
29. (New) The station of claim 27, wherein, to measure the signals, the processing system is further configured to: receive at least one beacon signal (see claim 4).  

30. (New) The station of claim 27, wherein, to measure the signals, the processing system is further configured to: conduct at least one sounding measurement (see claim 6).  

31. (New) The station of claim 27, wherein, to measure the signals, the processing system is further configured to: measure at least one reference signal (see claim 4 or claim 6: a reference signal can be beacon or sounding measurement based on examiner’s BRI).  
32. (New) The station of claim 27, wherein, to transmit the identifier, the processing system is further configured to: transmit a medium access control (MAC) header that includes the identifier.  

33. (New) The station of claim 27, wherein the plurality of APs comprises a distributed multiple-input multiple-output (MIMO) cluster, a coordinated beamforming cluster, or a joint MIMO cluster  (see claim 10). 
 
34. (New) A method for wireless communication at a station, the method comprising: measuring signals from a plurality of access points (APs) that are configured to coordinate beamforming transmissions; and transmitting an identifier of at least one AP of the plurality of APs that is to perform a nulling operation for the station.  
35. (New) The method of claim 34, wherein the measuring the signals comprises measuring at least one of: a received signal strength indication (RSSI), a signal-to-interference- and-noise ratio (SINR), or a combination thereof.  
36. (New) The method of claim 34, wherein the measuring the signals comprises: receiving at least one beacon signal.  
37. (New) The method of claim 34, wherein the measuring the signals comprises: conducting at least one sounding measurement.  
38. (New) The method of claim 34, wherein the measuring the signals comprises: measuring at least one reference signal.  
39. (New) The method of claim 34, wherein the transmitting the identifier comprises: transmitting a medium access control (MAC) header that includes the identifier.  
40. (New) The method of claim 34, wherein the plurality of APs comprises a distributed multiple-input multiple-output (MIMO) cluster, a coordinated beamforming cluster, or a joint MIMO cluster.  
41. (New) A station for wireless communication, comprising: a transceiver; and a processing system coupled to the transceiver and configured to: measure signals from a plurality of access points (APs) via the transceiver; and transmit via the transceiver a medium access control (MAC) header that includes information based on the signals, wherein the information comprises at least one of: a received signal strength indication (RSSI), a signal-to-interference-and-noise ratio (SINR), an indication of an AP of the plurality of APs that is to perform a nulling operation for the station, or a combination thereof.  
42. (New) The station of claim 41, wherein the MAC header comprises a high efficiency control field that includes the information.  
43. (New) The station of claim 41, wherein the plurality of APs are configured to coordinate beamforming transmissions (see claim 10).  
44. (New) The station of claim 43, wherein the information further comprises: a first RSSI associated with a first AP of the plurality of APs; and a second RSSI associated with a second AP of the plurality of APs (see claim 2).  
45. (New) The station of claim 43, wherein the information further comprises: a first SINR associated with a first AP of the plurality of APs; and a second SINR associated with a second AP of the plurality of APs (see claim 3).   
46. (New) The station of claim 41, wherein, to transmit the MAC header, the processing system is further configured to: transmit a packet comprising the MAC header to at least one AP of the plurality of APs via the transceiver.  

47. (New) A method for wireless communication at a station, comprising: measuring signals from a plurality of access points (APs); and transmitting a medium access control (MAC) header that includes information based on the signals, wherein the information comprises at least one of: a received signal strength indication (RSSI), a signal-to-interference-and-noise ratio (SINR), an indication of an AP of the plurality of APs that is to perform a nulling operation for the station, or a combination thereof.  
48. (New) The method of claim 47, wherein the MAC header comprises a high efficiency control field that includes the information.  
49. (New) The method of claim 47, wherein the plurality of APs are configured to coordinate beamforming transmissions.  
50. (New) The method of claim 49, wherein the information further comprises: a first RSSI associated with a first AP of the plurality of APs; and a second RSSI associated with a second AP of the plurality of APs.  
51. (New) The method of claim 49, wherein the information further comprises: a first SINR associated with a first AP of the plurality of APs; and a second SINR associated with a second AP of the plurality of APs.  
52. (New) The method of claim 47, wherein the transmitting the MAC header comprises: transmitting a packet including the MAC header to at least one AP of the plurality of APs.   

 


US Patent 10,750,395
1. An apparatus for communication, comprising: a processing system configured to generate at least one request, wherein the at least one request is for a first station of a plurality of stations to measure downlink (DL) received signal strength information for a first set of access points of a plurality of access points; a first interface configured to output the at least one request for transmission; and a second interface configured to obtain the DL received signal strength information after the at least one request is output; wherein the processing system is further configured to: measure uplink (UL) signal strength information from a first set of stations of the plurality of stations; determine which of the plurality of access points is to perform a nulling operation for one or more of the plurality of stations, wherein the determination is based on the DL received signal strength information and the UL received signal strength information, and generate a list identifying each of the plurality of access points that is to perform a nulling operation for a particular one of the plurality of stations, wherein the generation of the list is based on the determination, wherein the first interface is further configured to output the list for transmission.
2. The apparatus of claim 1, wherein the DL received signal strength information comprises at least one first received signal strength indication (RSSI) and the UL received signal strength information comprises at least one second RSSI.
3. The apparatus of claim 1, wherein the DL received signal strength information comprises at least one first signal-to-interference-and-noise ratio (SINR) and the UL received signal strength information comprises at least one second SINR.
4. The apparatus of claim 1, wherein: the signal measurement information comprises a result of at least one beacon signal measurement.
5. The apparatus of claim 4, wherein: the at least one request is further for requesting the first station to measure beacon signals from the first set of access points.
6. The apparatus of claim 1, wherein: the signal measurement information comprises a result of at least one sounding measurement.
7. The apparatus of claim 6, wherein: the at least one request is further for requesting the first station to conduct sounding measurements with the first set of access points.
8. The apparatus of claim 1, wherein: the at least one request is further for requesting the first station to transmit uplink signals to the first set of access points.
9. The apparatus of claim 1, wherein: at least one of the plurality of stations is associated with one of the plurality of access points.
10. The apparatus of claim 1, wherein: the plurality of access points comprise at least part of a cluster of wireless nodes configured to collectively serve the plurality of stations; and the cluster comprises a coordinated beamforming cluster or a joint multiple-input multiple-output (MIMO) cluster.
11. The apparatus of claim 1, wherein the determination of which of the plurality of access points is to perform a nulling operation for one or more of the plurality of stations comprises: determining whether at least one of the plurality of access points is to null a transmission from at least one of the plurality of stations.
12. A method of communication for an apparatus, comprising: generating at least one request, wherein the at least one request is for a first station of a plurality of stations to measure downlink (DL) received signal strength information for a first set of access points of a plurality of access points; outputting the at least one request for transmission; obtaining the DL received signal strength information after the at least one request is output; measuring uplink (UL) signal strength information from a first set of stations of the plurality of stations; determining which of the plurality of access points is to perform a nulling operation for one or more of the plurality of stations, wherein the determination is based on the DL received signal strength information and the UL received signal strength information; generating a list identifying each of the plurality of access points that is to perform a nulling operation for a particular one of the plurality of stations, wherein the generation of the list is based on the determination; and outputting the list for transmission.
13. The apparatus of claim 1, wherein the DL received signal strength information comprises at least one first received signal strength indication (RSSI) and the UL received signal strength information comprises at least one second RSSI.
14. The apparatus of claim 1, wherein the DL received signal strength information comprises at least one first signal-to-interference-and-noise ratio (SINR) and the UL received signal strength information comprises at least one second SINR.
15. The method of claim 12, wherein: the signal measurement information comprises a result of at least one beacon signal measurement.
16. The method of claim 15, wherein: the at least one request is further for requesting the first station to measure beacon signals from the first set of access points.
17. The method of claim 12, wherein: the signal measurement information comprises a result of at least one sounding measurement.
18. A wireless node, comprising: a processing system configured to generate at least one request, wherein the at least one request is for a first station of a plurality of stations to measure downlink (DL) received signal strength information for a first set of access points of a plurality of access points; a transmitter configured to transmit the at least one request; and a receiver configured to receive the DL received signal strength information after the at least one request is transmitted; wherein the processing system is further configured to: measure uplink (UL) signal strength information from a first set of stations of the plurality of stations; determine which of the plurality of access points is to perform a nulling operation for one or more of the plurality of stations, wherein the determination is based on the DL received signal strength information and the UL received signal strength information, and generate a list identifying each of the plurality of access points that is to perform a nulling operation for a particular one of the plurality of stations, wherein the generation of the list is based on the determination; wherein the transmitter is further configured to transmit the list.
 
 














Claims 32, 39, 41-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,750,395 in view of Srinivasa et al. (US 2011/0310827). 

Although patent ‘395 discloses an invention that measuring signals and output (transmit) a list (at least one identifier of AP ) that is to perform a nulling operation, but patent ‘395 fails to output the list in in a medium access control (MAC) header. 
Similar to patent ‘395, Srinivasa teaches a system for measuring the channel state and sending null-steer vector information via feedback report (see figure 6: paragraphs 67-70).  Srinivasa explicitly discloses the feedback information is in MAC header of the feedback frame (paragraph 59).  
   [0059] The type of feedback from the station, i.e., CSI, noncompressed beamforming, compressed beamforming, or null-space vector, can be identified as a steering subfield field of a 3 bit high-throughput (HT) control filed or a very high throughput (VHT) control field in a MAC header of the feedback frame. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the feedback information for nullication of an AP be in MAC header of the feedback frame as taught by Srinivasa in the invention of patent ‘395 in order to improve transmission reliability (Srinivasa: paragraph 06).  

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 28, 31, 33-35, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2014/0256341) in view of Liu et al. (US 2017/0063503).

With regard to claims 27 and 34, Nayeb teaches: A station for wireless communication, comprising: 
a transceiver (see figure 1B: paragraphs 39 and 41-42) ; and 
a processing system coupled to the transceiver and configured to (see figure 1B: paragraphs 39-41) : measure signals from a plurality of access points (APs) via the transceiver (see figure 6, signal measurements : paragraphs 115 and 118)
wherein the plurality of APs are configured to coordinate beamforming transmissions (paragraph 73:
In a communications system deployment using coordinated multipoint transmission (CoMP), the number of UEs that are co-scheduled may be limited by the respective degrees of freedom of one or more cooperating transmission points. For example, in a communications system using a coordinated scheduling and/or coordinated beam-forming (CS/CB) mode of operation, when a transmission point is equipped with multiple antennas (e.g., four transmit antennas), the transmission point may null the interference from up to three interferers, for example by using transmit zero-forcing beam-forming (ZF-BF). ); 
and transmit via the transceiver an identifier of at least one AP of the plurality of APs identified by the station to perform a nulling operation for the station (feedback report, paragraphs 115, 118-119 and 138:  Each CSI matrix is associated with a different base station/AP.
In accordance with the illustrated example, the CSI matrix H.sub.M may be associated with a macrocell base station 602 (e.g., an eNB), the CSI matrix H.sub.R be associated with a distributed antenna 604 (e.g., an RRH) towards, and the CSI matrix H.sub.F may be associated with a small cell base station 606 (e.g., of a femtocell). The UE 600 may provide feedback to the base station 602.
See paragraphs 114, 119, 135, which states null vectors are associated with CSI matrix).  


    PNG
    media_image1.png
    542
    694
    media_image1.png
    Greyscale

Although Nayeb discloses process to measure CSI and send the CSI information is in feedback report (paragraphs 115-119), it does not explicitly the process of  measure signals from a plurality of APs during a first timeslot and transmit identifier information during the first timeslot. 
Similar to the system of Nayeb, Liu disclose a process of performing channel state estimation and reporting feedback information of measurement information in adjust power levels of a transmission points (turn off or mute a transmission point (paragraphs 69-70).  In Liu, the process of measuring the probing resources and reporting the measurement reports during the same time period (paragraph 70 ).

069] During the Transition Adjustment Process, the eNB with the point that has just been turned on may need to test several different configurations. The testing may be done by adjusting the power levels (including turning on or off a transmission point and/or a carrier), adjusting the number of ports, adjusting the bandwidth, changing carriers, etc. Such actions may occur in an iterative way. For example, the eNB may transmit at a power level and, based on UE feedback, may increase or decrease the power level. Each power level may lead to a different interference to other eNBs and/or UEs, and therefore the other eNBs and/or UEs may need to adjust their configurations, transmissions, and/or receptions. These adjustments may cause a chain reaction that affects the original eNB as well, and hence more adjustments may be needed. In this process, the UE's PDSCH transmission may be affected. For each adjustment, the network monitors UE feedback. The adjustments and feedback may cause network operation to fluctuate in an unwanted way, such as the UE experiencing lower than normal PDSCH transmission rates lasting for a time, such as hundreds of milliseconds. In other words, it may take a long time for the network to achieve a configuration with suitable and desired performance, and during that process normal data transmissions may be impacted.
[0070] An alternative is to perform a similar procedure in a proactive or prepared way. For example, the system impact or performance may be predicted on a smaller scale of resources before the transition. Such a procedure may be done in parallel with the network's normal operations, and thus the normal operations may not be affected. These normal operations may include normal data transmissions, normal control or system information transmissions, normal RRM/RLM/CSI measurements and feedback, etc. Resources more suitable for the adjustment processes or probing periods may be defined and/or allocated. The eNBs may configure probing resources, and may signal the configured probing resources to selected UEs. A selected UE may be configured to measure on the probing resources (for signals and/or interferences) during the same time period, and may report CQI/RRM/RLM measurement reports. The network may iterate until it finds a suitable transition and a suitable configuration after the transition, based on varying the transmissions on the probing resources and the feedback reports. Finally, the network performs the transitions. The final transitions are expected to be less interruptive and shorter in time since the decided final configurations have been tested to have the desired performance and/or to correspond to a steady state. Such a procedure may significantly reduce the impact on the network and the time spent on adjustment or probing processes.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a system measure the signals and provide feedback reports during a first timeslot as taught by Liu  in the system of Nayeb in order to improve network performance (Liu: paragraphs 69-71).  


With regard to claims 28 and 35, Nayeb teaches: wherein, to measure the signals, the processing system is further configured to measure at least one of: a received signal strength indication (RSSI), a signal-to-interference-and-noise ratio (SINR), or a combination thereof (paragraphs 115, 118 and 142:
 [0142] An interference alignment measurement set may be dynamically and/or semi-statically changed, for example in accordance with one or more factors. Such factors may include, for example, one or more of a signal to interference plus noise (SINR) operation region, a number of TPs taking part in the interference alignment process, an interference environment and/or statistics).  
With regard to claims 31 and 38, Nayeb teaches: wherein, to measure the signals, the processing system is further configured to: measure at least one reference signal (paragraphs 145-146).  
With regard to claims 33 and 40, Nayeb teaches: wherein the plurality of APs comprises a distributed multiple-input multiple-output (MIMO) cluster, a coordinated beamforming cluster, or a joint MIMO cluster (paragraph 73).  












Claims 29-30 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb and Liu as applied to claims 27/34 above, and further in view of Ponnuswamy et al. (US 2015/0117324), which was cited in IDS filed on 10/20/2020. 


With regard to claim 29 and 36, Although Nayeb teaches the interference management system can be element in WLAN /IEEE 802.11 system (Paragraphs 35 and 38), Nayeb only discloses the process of measuring LTE reference signals.  Thus, the system of Nayeb and Liu fails to teach the processing system configured to receive at least one beacon signal to measure the signals. 
Similar to the system of Nayeb and Liu, Ponnuswamy disclose a process of performing channel state estimation to determine which one or more nullification devices (see figure 2: paragraphs 34-35 and 40).  Ponnuswamy also discloses the channel state estimation is performing by measuring sounding frames or beacon frames (paragraph 34).

   [0034] Referring to FIG. 2, an exemplary flowchart of a method 200 for minimizing interference between wireless network devices using the beamforming technique is shown. At operation 210, the wireless network device 102 transmits on the RF channel on which it operates as well as on adjacent channels one or more data frames for channel state estimation to other wireless network devices within interference and communication ranges. These other wireless network devices may include two or more wireless network devices or a single wireless network device such as wireless network device 104. The data frames for channel state estimation may be in the form of a beacon frame, a sounding frame similar to the one used with TxBF and MU-MIMO techniques (e.g., a sounding frame used during off-channel scanning for RF management), or another proprietary data frame suitable for the purpose of channel state estimation. The frequency at which such data frames are transmitted may be selected strategically on account of the fact that RF conditions between wireless network devices are relatively slow-changing because wireless network devices are usually installed at fixed locations. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have processing circuit to receive at least one beacon signal to measure the signals as taught by Ponnuswamy the system of Nayeb and Liu in order to increase network performance in WLAN system (Ponnuswamy: paragraph 44).  

With regard to claim 30 and 37:
Although Nayeb teaches the interference management system can be element in WLAN /IEEE 802.11 system (Paragraphs 35 and 38), Nayeb only discloses the process of measuring LTE reference signals.  Thus, the system of Nayeb and Liu fails to teach the processing system configured to conduct at least one sounding measurement to measure the signals.
Similar to the system of Nayeb and Liu, Ponnuswamy disclose a process of performing channel state estimation to determine which one or more nullification devices (see figure 2: paragraphs 34-35 and 40).  Ponnuswamy also discloses the channel state estimation is performing by measuring sounding frames or beacon frames (paragraph 34).

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have processing circuit to conduct at least one sounding measurement (via sounding frames) to measure the signals as taught by Ponnuswamy in the system of Nayeb and Liu in order to increase network performance in WLAN system (Ponnuswamy: paragraph 44).  

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb and Liu as applied to claims 27/34 above, and further in view of Srinivasa et al. (US 2011/0310827).

With regard to claim 32 and 39: Although Nayeb discloses the CSI information is in feedback report, it does not teach feedback report transmission via MAC signaling. Thus, the system of Nayeb and Liu fails to explicitly teach the processing system is configured to: transmit a medium access control (MAC) header that includes the identifier.  
Similar to the system Nayeb and Liu, Srinivasa teaches a system for measuring the channel state and sending null-steer vector information via feedback report (see figure 6: paragraphs 67-70).  Srinivasa explicitly discloses the feedback information is in MAC header of the feedback frame (paragraph 59).  
   [0059] The type of feedback from the station, i.e., CSI, noncompressed beamforming, compressed beamforming, or null-space vector, can be identified as a steering subfield field of a 3 bit high-throughput (HT) control filed or a very high throughput (VHT) control field in a MAC header of the feedback frame. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the feedback information for nullication of an AP be in MAC header of the feedback frame as taught by Srinivasa in the system of Nayeb in order to improve transmission reliability (Srinivasa: paragraph 06).  

Claims 41-52 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2014/0256341) in view of Srinivasa et al. (US 2011/0310827) and Liu et al. (US 2017/0063503).

With regard to claim 41 and 47, Nayeb teaches: A station for wireless communication, comprising: 
a transceiver (see figure 1B: paragraphs 39 and 41-42); and 
a processing system coupled to the transceiver and configured to (see figure 1B: paragraphs 39-41): 
measure signals from a plurality of access points (APs) via the transceiver  (see figure 6, signal measurements : paragraphs 115, 118, and 142)
; and transmit via the transceiver (feedback report) that includes information based on the signals (paragraphs 115, 118-119 and 138), 
wherein the information comprises at least one of: a received signal strength indication (RSSI), a signal-to-interference-and-noise ratio (SINR) (paragraphs 118 and 142), an indication of an AP of the plurality of APs identified by the station to perform a nulling operation for the station (feedback report, paragraphs 115, 118-119 and 138:  Each CSI matrix is associated with a different base station/AP), or a combination thereof.  
Although Nayeb discloses the CSI information is in feedback report, it does not teach feedback report transmission via MAC signaling. Thus, Nayeb fails to teach the information based on the signals are in a medium access control (MAC) header. 
Similar to Nayeb, Srinivasa teaches a system for measuring the channel state and sending null-steer vector information via feedback report (see figure 6: paragraphs 67-70).  Srinivasa explicitly discloses the feedback information is in MAC header of the feedback frame (paragraph 59).  
   [0059] The type of feedback from the station, i.e., CSI, noncompressed beamforming, compressed beamforming, or null-space vector, can be identified as a steering subfield field of a 3 bit high-throughput (HT) control filed or a very high throughput (VHT) control field in a MAC header of the feedback frame. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the feedback information for nullication of an AP be in MAC header of the feedback frame as taught by Srinivasa in the system of Nayeb in order to improve transmission reliability (Srinivasa: paragraph 06).  

Although the system of Nayeb and Srinivasa teaches/suggest the process to measure CSI and send the CSI information is in feedback report via MAC header (see 103 rationale above),  the system of Nayeb and Srinivasa does not explicitly the process of  measuring signals from a plurality of APs during a first timeslot and transmitting identifier information during the first timeslot. 
Similar to the system of Nayeb and Srinivasa, Liu disclose a process of performing channel state estimation and reporting feedback information of measurement information in adjust power levels of a transmission points (turn off or mute a transmission point (paragraphs 69-70).  In Liu, the process of measuring the probing resources and reporting the measurement reports during the same time period (paragraph 70 ).
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a system measure the signals and provide feedback reports during a first timeslot as taught by Liu  in the system of Nayeb and Srinivasa in order to improve network performance (Liu: paragraphs 69-71).  

With regard to claim 42 and 48, Srinivasa also teaches: wherein the MAC header comprises a high efficiency control field that includes the information (paragraph 59: the examiner view VHT having a high efficiency compared to HT based on BRI. 
Examiner note: If the applicant is referring high efficiency mode as in IEEE 802.11ax, the claim will need to amend to state it. ).  
With regard to claim 43 and 49, Nayeb teaches: wherein the plurality of APs are configured to coordinate beamforming transmissions (paragraph 73).  
With regard to claim 44 and 50, Nayeb teaches: wherein the information further comprises: a first RSSI associated with a first AP of the plurality of APs; and a second RSSI associated with a second AP of the plurality of APs (paragraphs 115, 118 and 142).  
With regard to claim 45 and 51, Nayeb teaches: wherein the information further comprises: a first SINR associated with a first AP of the plurality of APs; and a second SINR associated with a second AP of the plurality of APs (paragraphs 115, 118 and 142).  
With regard to claim 46 and 52, Srinivasa also teaches: wherein, to transmit the MAC header, the processing system is further configured to: transmit a packet comprising the MAC header to at least one AP of the plurality of APs via the transceiver (paragraph 59).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 9,210,694), which discloses a process of measuring SINR with blanking set and sending feedback information in COMP system (see figure 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



7/29/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419